Citation Nr: 1455677	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-32 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness, V. L. D.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976 and from February 1982 to January 1993.  He reported additional periods of unverified service in 1979 and from 1993 to 1995 in the United States Army National Guard (USARNG).

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service as well as current bilateral hearing loss.

2.  In a February 1993 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder. 

3.  New evidence associated with the claims file since the February 1993 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for a low back disorder, or raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

2.  The February 1993 RO rating decision that denied the Veteran's claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  As evidence received since the RO's February 1993 denial is new and material, the criteria for reopening the Veteran's claim of service connection for a low back disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for tinnitus as well as reopening the claim of entitlement to service connection for a low back disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

In multiple written statements of record, the Veteran has contended that his current tinnitus was caused by his exposure to noise from weapons while in an infantry unit during his first period of active duty service and from heavy equipment while working as a heavy construction equipment repairman during his second period of active duty service.  The Veteran asserted that he has had ringing in his ears since active service. 

The Veteran's DD Form 214 reveals that his military occupational specialty (MOS) was Infantryman in his first period of active service and Heavy Construction Equipment Repairman in his second period of active service.  Service treatment records associated with the claims files are negative for complaint, diagnosis, or treatment for tinnitus.  

In a June 2010 VA audiology examination report, the Veteran was noted to deny tinnitus.  However, during his November 2012 Board hearing, the Veteran clarified that he did not remember denying the existence of tinnitus during the examination and had noticed ringing in his ears since active duty.  

In view of the totality of the evidence, including the Veteran's documented in-service MOS, the decreased probative value of the June 2010 VA examination report wherein the examiner did not adequately address the Veteran's history of tinnitus since service, and the competent and credible reports of in-service noise exposure and continuous symptoms of tinnitus since service, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his military service.  

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  In a June 2010 rating decision, the Veteran had already been awarded entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective November 29, 2007.

Based on the foregoing discussion, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

New and Material Evidence for Low Back Disorder

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Entitlement to service connection for a low back disorder was originally denied by the RO in a February 1993 rating decision.  The RO determined that the service treatment records were negative for any chronic disability and that there was no evidence of a current low back disorder.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between February 1993 and February 1994, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the February 1993 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In November 2007, the Veteran sought to reopen the claim of entitlement to service connection for a low back disorder.  This appeal arises from the RO's April 2008 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final decision February 1993 rating decision includes photocopies of service treatment records, VA treatment records, statements and November 2012 hearing testimony from the Veteran, and a May 2010 VA examination report.  Photocopies of service treatment records are not considered "new" and are duplicative of evidence previously considered.  However, some of the evidence received since the February 1993 rating decision is "new" in that it was not of record at the time of the February 1993 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a present low back disorder identified as lumbar strain in the May 2010 VA examination report and as degenerative disc disease in a November 2012 VA X-ray report.  

When presumed credible, such evidence and information discussed above raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a low back disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

Service connection for tinnitus is granted.

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a low back disorder is granted, to that extent only.


REMAND

The Board's review of the record reveals that further development is warranted for the matter of entitlement to service connection for a low back disorder on appeal.

Unfortunately, the record contains only a limited selection of the Veteran's service treatment records from his periods of active duty and USARNG service.  On remand, the AOJ must attempt to obtain any additional active duty service treatment records as well as USARNG service treatment records.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).

During his November 2012 hearing, the Veteran reported receiving treatment for his claimed low back disorder at First Care Bradenton as well as a private physician in 2000 or 2001.  All identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c).  Evidence of record further reflects that the Veteran has received VA medical treatment for his claimed low back disorder from the Bay Pines VA Medical Center (VAMC) as well as the Bradenton Community Based Outpatient Clinic (CBOC).  As evidence of record only includes treatment records dated up to February 2007 from Bay Pines VAMC, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the conclusions reached by the VA examiner in the May 2010 VA spine examination report are not adequate and do not constitute a complete rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent VA medical examination and opinion are provided, in order to clarify the nature and etiology of the Veteran's claimed low back disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain: 1) all VA treatment records pertaining to the Veteran's claimed low back disorder from the Bay Pines VAMC and Bradenton CBOC for the period from February 2007 to the present; 2) all private treatment records from First Care in Bradenton and any private treatment provider identified by the Veteran regarding low back treatment in 2000 or 2001; and 3) any additional service treatment records from the Veteran's periods of active service and service in the USARNG.

All attempts to secure this evidence must be documented in the record by the AOJ.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran and his representative and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the record, the Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed low back disorder.  Prior to conducting the examination, the claims file and all electronic records must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back disorder was causally related to any incident during active service, to include asserted in-service treatment for low back pain and low back strain.  In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions, the documented in-service treatment for low back pain in 1992, and the May 2010 VA examination findings.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  Then, the AOJ should readjudicate the issue on appeal with consideration of all of the evidence added to the record since the June 2010 SOC.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


